Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT

                                    No. 04-15-00326-CV

                      IN THE INTEREST OF A.D. and I.W., Children

                 From the 407th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-PA-01927
                       Honorable Martha B. Tanner, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE MARTINEZ, AND JUSTICE PULLIAM

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. Costs of the appeal are taxed against appellant.

       SIGNED November 4, 2015.


                                              _____________________________
                                              Rebeca C. Martinez, Justice